Citation Nr: 0639926	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  06-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah




THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to Total Rating based on Individual 
Unemployability (TDIU).






INTRODUCTION

The appellant served on active duty for a period of 51 days 
from July 1971 to August 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, a private doctor, Dr. M.M., in a September 2005 
letter, opined that the appellant's symptoms seem to have 
started during his military service in 1971.  Subsequently, 
the appellant's family members submitted letters as to their 
observations of the appellant's behavior before and after 
service as well as reports of incidents that occurred in 
service.  The appellant has a variety of psychological 
diagnoses of record.  However, there is not an etiological 
opinion specifically addressing the appellant's diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

2. Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect that 
such review was accomplished.  The 
examiner should offer an opinion as to 
whether it is less likely, as likely, or 
more likely than not that the appellant's 
current diagnosis is PTSD.  If so, the 
examiner should provide an opinion as to 
whether the PTSD began or was aggravated 
beyond the normal progression in service.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

3. The RO/AMC should readjudicate the 
claim for service connection for PTSD.  If 
any action taken is adverse to the 
appellant, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the provisions of 38 C.F.R. 
§ 3.655.  He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



